     Case 8:19-cv-01870-JGB-JC Document 14 Filed 07/29/20 Page 1 of 2 Page ID #:128



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
      STEVEN ERIC GOULD,                     )   Case No. 8:19-cv-01870-JGB-JC
11                                           )
                                             )
12                         Petitioner,       )
                                             )   ORDER ACCEPTING FINDINGS,
13                  v.                       )   CONCLUSIONS, AND
                                             )   RECOMMENDATIONS OF
14    THE PEOPLE OF THE STATE OF             )   UNITED STATES MAGISTRATE
      CALIFORNIA,                            )   JUDGE
15                                           )
                          Respondent.        )
16                                           )
     ________________________________
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19 Habeas Corpus Under 28 U.S.C. § 2241 (“Petition”), all documents filed by the
20 parties in connection with Respondent’s Motion to Dismiss the Petition, and all of
21 the records herein, including the July 6, 2020 Report and Recommendation of
22 United States Magistrate Judge (“Report and Recommendation”), and petitioner’s
23 objections to the Report and Recommendation (“Objections”). The Court has
24 further made a de novo determination of those portions of the Report and
25 Recommendation to which objection is made. The Court concurs with and accepts
26 the findings, conclusions, and recommendations of the United States Magistrate
27 Judge and overrules the Objections.
28
     Case 8:19-cv-01870-JGB-JC Document 14 Filed 07/29/20 Page 2 of 2 Page ID #:129



 1         IT IS HEREBY ORDERED that the Motion to Dismiss the Petition is
 2 granted, that the Petition and this action are dismissed, and that Judgment be
 3 entered accordingly.
 4         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 5 the Judgment herein on petitioner and on respondent’s counsel.
 6         IT IS SO ORDERED.
 7
 8 DATED: July 29, 2020
 9
10                                  ___________________         __________________
11                                  HONORABLE JESUS G. BERNAL
                                    UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
